Sir,
You will please take notice, that I have sued out of the Supreme Court of the Territory of Michigan, a writ of error, returnable to the next December Term of said Court, to remove the record & proceedings of the judgment in the Above entitled suit from the Circuit Court of the United States in & for the County of Michilimackinac.
Yours &c
Detroit 1 Septr 20. 1828 /
Enos Cutler Def1 in the Above entitled suit, and plff in error by -
Cole & Porter his atts
To
John Drew Esq j plff. in above suit & 1 Def1 in error J
Wayne County Ss.
Augustin Walker being duly sworn, says, that on the 11th (eleventh) day of October A.D. 1828, he delivered to John Drew Esquire at Michilimackinac, a true copy of the above notice.
Sworn the 16 day of October
- 1828, before me
Melvin Dorr
Chief Justice W. C. Court
A Walker